Citation Nr: 1447547	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-33 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's current tinnitus is not shown to be related to his active duty or a service-connected disability.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty and was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's December 2010 letter advised the Veteran of the requisite notice requirements.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA audiological examinations in May 2011 and September 2012.  In October 2012, the results of these two VA audiological examinations were reviewed by a third VA examiner in order to resolve conflicting opinions in the first two examinations.  When viewed together, the examiners reviewed the relevant evidence of record, considered the Veteran's statements, administered thorough clinical evaluations, and rendered opinions that address all of the salient questions presented by the Veteran's service connection claim.  As such, the Board finds that the Veteran has been provided adequate VA examinations for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless. See Mayfield, 20 Vet. App. at 542-43; See also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)( "[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

As a preliminarily matter, in January 2014, the Board received a congressional inquiry containing a statement from the Veteran without a contemporaneous waiver of review by the RO.  See 38 C.F.R. § 20.1304 (2013).  However, the Veteran's statements attached to the congressional inquiry are reiterations of previous assertions contained in the evidence of record and do not address tinnitus or the onset thereof.  Thus, a remand for RO review is not warranted.  38 C.F.R. 
§ 20.1304.

The Veteran served on active duty from January 1960 to January 1964.  In December 2010, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  In July 2011, the RO granted the service connection claim for bilateral hearing loss and denied the service connection claim for tinnitus.  Subsequently, in July 2012, the Veteran submitted an increased rating claim for his bilateral hearing loss.  After undergoing a VA examination, the RO proposed severance of the service connection claim for bilateral hearing loss.  Ultimately, service connection for bilateral hearing loss was severed in March 2013.  In November 2012, the Veteran perfected an appeal of his service connection claim for tinnitus.  This claim has been certified to the Board for appellate review.

In support of his service connection claim, the Veteran asserts that his current tinnitus was incurred in or due to his active duty and has been present for the past three to four years "or longer."  Specifically, the Veteran contends that he was exposed to acoustic trauma associated with gunfire and machinery noise while serving as a Yeoman aboard a ship, where he claims his duties included serving as a "hot shell catcher" on a three-inch/.50-caliber gun crew.  Alternatively, the Veteran asserts that his current tinnitus was caused or aggravated by his bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

The evidence of record includes a current diagnosis of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he was exposed to acoustic trauma associated with machinery and gunfire noise while serving as a hot shell catcher on a three-inch/.50-caliber gun crew.  Lay testimony is competent if it is limited to matters actually observed and within the realm of the witness's personal knowledge.  38 C.F.R. §  3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Veteran's statements are competent evidence of his in-service noise exposure.  The Board also finds the Veteran's assertion to be credible.  The Veteran's DD-214 confirms that he served aboard the USS CALIENTE (AO 53) from 1960 to 1964.  Further, the Board takes judicial notice of the fact that the USS CALIENTE was armed with four three-inch/.50 caliber gun mounts.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201(b) that courts may take judicial notice of facts not subject to reasonable dispute).  Therefore, the Board finds the Veteran's assertions regarding his in-service exposure to gun and machinery noise to be credible.  

With respect to the nexus or connection between the Veteran's in-service noise exposure and his current tinnitus, the evidence of record includes the Veteran's own statements and two etiological opinions from VA medical professionals. 

In September 2012, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported intermittent bilateral tinnitus occurring approximately twice per month and lasting one to two minutes each time.  The Veteran asserted that the onset of his tinnitus was three or four years earlier.  The examiner opined that the Veteran's tinnitus was "less likely than not caused by or a result of his military noise exposure."  In support of this conclusion, the examiner opined as follows:

The [Veteran] places onset of the tinnitus as 40+ years after his military duty ended.  Again, I refer to "NOISE AND MILITARY SERVICE Implications for Hearing Loss and Tinnitus Committee on Noise-Induced Hearing Loss and Tinnitus Associated with military Service from World War II to the Present"

It [sic] this report it is stated that SOME evidence may suggest that tinnitus onset can be delayed SEVERAL MONTHS from the exposure to acoustic trauma.  This is not definitive, according to the report.  It is highly unlikely, then, that 40+ years later tinnitus would have onset and be related to the acoustic trauma during his service.

In October 2012, another VA audiological examiner reviewed the results of the Veteran's prior examinations.  The examiner, also relying on the Institute of Medicine report titled Noise and Military Service:  Implications for Hearing Loss and Tinnitus, opined as follows:

The [V]eteran reports tinnitus that started 3 [to] 4 years ago.  This is 48 years post military.  Due to the delayed onset of the tinnitus it is my opinion that the tinnitus is less likely as not caused by or a result of military service.

Although hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  Hearing loss does not cause tinnitus or vice versa.  It is my opinion that the tinnitus is less likely than not an associated symptom of hearing loss.

Both audiological examiners reviewed the Veteran's service treatment records and considered the Veteran's statements regarding the dates of exposure and onset.  Both examiners also relied on a report issued by the Institute of Medicine addressing military noise exposure and the development tinnitus.  Furthermore, both examiners provided thorough rationales for their opinions.  Thus, the Board finds both the September 2012 and October 2012 etiological opinions highly probative.

The Veteran asserts that he had difficulty with his hearing dating back to his active duty and was told that tinnitus and hearing loss go hand in hand.  The Veteran, therefore, believes that his current tinnitus is caused by his in-service noise exposure.  

Lay testimony may be competent to establish medical causation in some instances.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 U.S.C.A. § 1154(a) (West 2002 & West Supp. 2013) (requiring VA to consider "all pertinent medical and lay evidence").  Generally, "competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience."  38 C.F.R. § 3.159(a)(2).  "Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  Id.

To the extent that the Veteran asserts that his current tinnitus is related to his active duty, the Board finds that opining on the origin of tinnitus, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are other potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate the Veteran has any specialized education, training, or experience in evaluating and determining causal connections between noise exposure and the development of tinnitus.  Thus, the Board finds that the Veteran's statements are not competent evidence to render an opinion regarding the nexus between his in-service noise exposure and current tinnitus.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus  where witnesses did not possess special training or expertise needed to establish medical causation).   

Furthermore, to the extent that the Veteran is claiming that he was told by a medical professional that his tinnitus was likely caused by in-service noise exposure because hearing loss and tinnitus go hand in hand, the Veteran's statement is competent evidence, as it is within the realm of his personal knowledge.  38 C.F.R. § 3.159(a)(2).  However, the Veteran did not indicate who gave him this information.  Without more, the Board is unable to assign any probative value to the Veteran's statement regarding what he was told by an unknown source.  

Moreover, in his substantive appeal, the Veteran asserted that he told the VA audiological examiner that he experienced symptoms of tinnitus "even longer" than the three or four years evidenced by the examiner's report.  The Veteran's assertions of when he first experienced symptoms of tinnitus and what he told the audiological examiner are competent evidence as to the presence of observable symptoms and matters within the realm of the witness's personal knowledge.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statement is deemed competent evidence as to the presence of tinnitus at the time he asserts, the Board must also ascertain whether his statement is credible.  Id. at 469.  Although the Veteran states that he experienced symptoms of tinnitus longer than the three or four years evidenced in the VA examination report, he has not stated how much longer.  Accordingly, the Board assigns limited probative value to this statement.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no evidence of record that links the Veteran's tinnitus to his active duty service or to any event therein beyond his own assertions, which, as found above, are not probative evidence as to the etiology of his tinnitus.  The only probative etiological opinions of record are the September 2012 and October 2012 VA examiners' opinions, which are negative to the Veteran's claim.  

Accordingly, service connection for tinnitus is not warranted as the most probative evidence shows that the Veteran's current tinnitus is not related to his active service.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In July 2011, service connection was awarded for bilateral hearing loss.  Subsequently, two VA audiological examiners opined that the Veteran's bilateral hearing loss was not caused by in-service noise exposure.  Consequently, the Veteran's service connection for bilateral hearing loss was severed in March 2013.  The Veteran has not appealed the severance of service connection for bilateral hearing loss.   

Because service connection is not currently in effect for any other disability, the Veteran's service connection claim on a secondary basis, as due to a service-connected disorder, is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.310.  Although service connection was granted for bilateral hearing loss for approximately three years before it was severed, to the extent that the Veteran is seeking service connection for the period during which his service connection claim for bilateral hearing loss was in effect, that claim is also denied, as the RO determined that the grant of service connection for bilateral hearing loss was in error.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


